UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------      X:
                                                            :
    SIMO HOLDINGS INC.,                                     :
                                                            :
                     Plaintiff,                             :  No. 1:18-cv-05427 (JSR)
                                                            :
            -against-                                       :
                                                            :
    HONG KONG UCLOUDLINK NETWORK                            :
    TECHNOLOGY LIMITED and                                  :
    UCLOUDLINK (AMERICA), LTD.,                             :
                                                            :
                      Defendants.                           X
    -----------------------------------------------------



DEFENDANTS HONG KONG UCLOUDLINK NETWORK TECHNOLOGY LIMITED
   AND UCLOUDLINK (AMERICA) LTD.’S REVISED PROPOSED LIMITING
    INSTRUCTION REGARDING A NON-PARTY WITNESS’S TESTIMONY

           Pursuant to this Court’s oral instruction on May 6, 2019 (Tr. 303:22-304:5), Defendants

Hong Kong uCloudlink Network Technology Limited and uCloudlink (America) Ltd.

respectfully request the Court issue the limiting instruction that is provided below beginning on

page 3 to the jury on the Fifth Amendment issue in connection with the deposition testimony of a

certain non-party witness, Mr. Wang Bin.1

           The reasons for uCloudlink’s request are as follows. After the video of Mr. Bin’s

deposition testimony offered by SIMO in its case-in-chief, the Court instructed the jury as

follows:

           I should have mentioned one other thing. You heard the witness in the deposition
           invoke his Fifth Amendment privilege. Now, the Constitution gives someone the
           right to remain silent when they think that the answer might tend to incriminate
           them. And in criminal cases that can never be used against someone. In civil cases,
           however -- and this is a civil case -- you may, if you wish, infer from someone

1
 Defendants maintain that their prior proposed limiting instruction on this same issue is
necessary to appropriately limit and clarify the Court’s prior instruction. See Dkt. No. 166.
       taking the Fifth that if they had answered the question, they would have admitted
       what the questioner was claiming in his question, his or her question. You don't
       have to draw that inference, but you can draw that inference. So it's different from
       a criminal case. You can draw that inference in a civil case.
5/3/19 Tr. 227:6-17.

       As given, the Court’s instruction leaves the jury with the inaccurate impression that the

witness’s decision to invoke his Fifth Amendment privilege may be used not only against the

witness in his individual capacity but also against Defendants Hong Kong uCloudlink Network

Technology Limited and uCloudlink (America) Ltd. Because Defendants, not Mr. Bin, are a

party to this case, there is a high likelihood that the jury will draw an adverse inference against

Defendants based on Mr. Bin’s individual decision with his attorney to invoke his personal Fifth

Amendment rights.

       Whether any inference may be drawn against a party to the case based on a non-party’s

decision to invoke the Fifth Amendment is a fact-intensive inquiry that must be based on (i) the

total circumstances of the case, and (ii) whether such an adverse inference is trustworthy under

all of the circumstances.2 LiButti v. United States, 107 F.3d 110, 122-24 (2d Cir. 1997).

Imputing an adverse inference to Defendants based on the witness’s decision to invoke the Fifth

Amendment without first finding the requisite association between Defendants and the witness

would be legally erroneous and unduly prejudicial to Defendants. Therefore, the proposed

limiting instruction below is necessary to explain the purpose for which the evidence may be

used and the scope of any inference that may be drawn; if the limitations on the applicability of

the adverse inference are not appropriately explained, the prior instruction is not a correct

statement of law and severely prejudices Defendants in this case.



2
  Defendants maintain all prior objections to the admission of Mr. Bin’s deposition testimony
into evidence under the Federal Rules of Evidence. See, e.g., LiButti, 107 F.3d at 122-24.
                                                  2
               Revised Proposed Limiting Jury Instruction–Adverse Inference

        Earlier in the case, you heard a witness in a deposition video invoke his Fifth Amendment

privilege. I instructed you that, in civil cases like this one, you may, if you wish, infer from the

witness invoking the Fifth Amendment that if he had answered the question, he would have

admitted what the questioner was claiming in his question. The inference that you may—but are

not required to—make from the witness invoking his Fifth Amendment privilege is an inference

of admission against the witness personally.

        But you must not infer from the witness invoking his Fifth Amendment right that his

testimony would have been unfavorable to Defendants in this case unless the witness is

sufficiently associated with Defendants so as to justify the adverse inference. Whether the

witness is sufficiently associated with Defendants so as to justify an adverse inference against

Defendants, rather than the witness personally, depends on (i) the total circumstances of the case,

and (ii) whether such an adverse inference is trustworthy under all of the circumstances.

        If you find the witness is not sufficiently associated with Defendants, you must not infer

anything adverse or unfavorable to Defendants in this case because the witness refused to testify.

        And, even if you find that the witness is sufficiently associated with Defendants to justify

an adverse inference against Defendants rather than just the witness personally, you may—but

are not required to—draw any inference. You must also remember that an adverse inference

alone is insufficient to establish any entitlement to relief.

Authorities

LiButti v. United States, 107 F.3d 110, 122 (2d Cir. 1997); Cerro Gordo Charity v. Fireman’s

Fund Amer. Life Ins. Co., 819 F.2d 1471, 1481 (8th Cir. 1987); Brink’s Inc. v. City of New York,

717 F.2d 700, 718 (2d Cir. 1983); S.E.C. v. McGinn, Smith & Co., 752 F. Supp. 2d 194, 211



                                                   3
(N.D.N.Y.), order vacated in part on reconsideration sub nom. S.E.C. v. Wojeski, 752 F. Supp.

2d 220 (N.D.N.Y. 2010); Willingham v. Cty. of Albany, 593 F. Supp. 2d 446, 452–53 (N.D.N.Y.

2006); Kontos v. Kontos, 968 F. Supp. 400, 407 (S.D. Ind. 1997); United States v. District

Council of New York City, 832 F. Supp. 644, 651-52 (S.D.N.Y. 1993); see also In re 650 Fifth

Ave. & Related Props., No. 08 CIV. 10934 (KBF), 2017 WL 6419035, at *3 (S.D.N.Y. May 30,

2017).




                                                4
Date: May 7, 2019     /s/ Jason White
                    Jason C. White (admitted pro hac vice)
                    jason.white@morganlewis.com
                    Nicholas A. Restauri (admitted pro hac vice)
                    nicholas.restauri@morganlewis.com
                    Karon N. Fowler (admitted pro hac vice)
                    karon.fowler@morganlewis.com|
                    Morgan, Lewis & Bockius LLP
                    77 West Wacker Drive, Fifth Floor
                    Chicago, IL 60601
                    +1.312.324.1000
                    +1.312.324.1001

                    Robert Busby (admitted pro hac vice)
                    robert.busby@morganlewis.com
                    Bradford A. Cangro (admitted pro hac vice)
                    bradford.cangro@morganlewis.com
                    Morgan, Lewis & Bockius LLP
                    1111 Pennsylvania Avenue, NW
                    Washington, DC 20004
                    +1.202.739.3000
                    +1.202.739.3001

                    Shaobin Zhu
                    shaobin.zhu@morganlewis.com
                    Morgan, Lewis & Bockius LLP
                    1400 Page Mill Road
                    Palo Alto, CA 94304
                    +1 650.843.4000
                    +1 650.843.4001

                    Michael E. Tracht
                    michael.tracht@morganlewis.com
                    Morgan, Lewis & Bockius LLP
                    101 Park Avenue
                    New York, NY 10178
                    +1.212.309.6000
                    +1.212.309.6001

                    Attorneys for Defendants Hong Kong
                    uCloudlink Network Technology Limited
                    and Ucloudlink (America), Ltd.




                    5
                                 CERTIFICATE OF SERVICE

       I, Jason White, hereby certify that on May 7, 2019 a copy of uCloudlink’s Revised

Proposed Limiting Instruction Regarding a Non-Party Witness’s Testimony were served via

electronic mail on the counsel of record for Plaintiff.

                                                      /s/ Jason White
                                                      Jason White




                                                  6
